Title: Charles-Etienne Gaucher to William Temple Franklin, [before 23 December 1782]
From: Gaucher, Charles-Etienne
To: Franklin, William Temple


VERITE∴ UNION∴ FORCE∴
T∴ C∴ F∴
[before December 23, 1782]
L∴ R∴ L∴ des Neuf Sœurs, Est convoquée pour le Lundi 23 du 10e mois D∴ L∴ D∴ L∴ V∴ L∴ 5782, en son local, rue Coquéron, à 5 heures précises. On traitera des Lectures et autres objets relatifs à la solemnité de la fête St. jean et à celle de la prochaine loge de rentrée qui, aura lieu le même jour.

Vous êtes prié d’y venir augmenter les douceurs de l’union Fraternelle.
Je suis par les N∴ C∴ D∴ V∴ M∴ V∴ T∴ H∴ & affectionné Frere.
Gaucher2eme. Secretaire de la R∴ L∴ des IX. Sœurs. 

L’adresse de la Loge est à M. Gaucher, des Académies de Londres, &c. rue S. Jacques, porte cochère, vis-à-vis Saint-Yves.

 
Addressed: A Monsieur / Monsieur franklin fils / A Passy / N∴ S∴./.
